Title: From George Washington to Major General John Sullivan, 1 July 1779
From: Washington, George
To: Sullivan, John


        
          Dear Sir
          New Windsor July 1st 79.
        
        I have just received a letter from Genl Clinton (at Connajoharie) which has filled me with inexpressible concern, as I apprehend the worst consequence to the Expedition under your command from the measures which have been pursued there.
        My intention, and which I thought had been sufficiently explained & known to you, was, that the Troops under the command of Genl Clinton should be at Connajoharie & in the vicinity with Boats ready to proceed up the Mohawk River or across to Otsego as you should, under a full consideration of all circumstances & information, resolve on; and that, if the latter should be the choice he should move rapidly over quite light, with a sufficient Stock of Provisions and Stores only, to serve him till he could form his junction with you at Teoga, where every thing was to be provided.
        Instead of this he had transported, and by the last Accts was transporting, Provisions & Stores for his whole Brigade, three Months, and 220 or 30 Batteaux to receive them, by which means, in the place of having his design concealed till the moment of execution, & forming his junction with you in a manner by surprize it is announced the enemy watching him—and instead of moving light rapidly, & undiscovered, he goes incumbered with useless supplies—has his defence weakened by the attention he must pay to his convoy, & the length of his Line at a time when more than probable the whole force of the enemy will be employed to oppose him.
        I did not expressly require that Genl Clinton, in case of his forming a junction with you at Teoga, should proceed up without provisions & Stores but from the whole scope & tenor of our several conversations on this subject—the difficulties & dangers that were apprehended in the rout—the preparations that were making for the whole force on the Susquehannah & other circumstances I had, not a doubt of its being fully understood, and took it for granted when he was placed under your orders that he would have been instructed accordingly.
        I inclose you a Copy of a Letter I wrote you on the 21st Ulto—lest the original should not have come to hand.
        Since writing the above, I have received Your Two Letters of the 25th & 27th Ulto—I am sorry for the new difficulties that have

occurred. Although there may be a deficiency in some of the Corps which compose a part of your command and a disappointment, as to the Independent Companies expected from pensilvania, yet I should hope, your numbers, upon the whole from the Men that have joined and that will join, will be equal—or at least but very little short of what were originally counted upon. With respect to Cloathing, I was in hopes that the Supplies which had been sent would have answered tolerably well. They were great in proportin to our general stock—and the demands of the rest of the Army. At this time unhappily, there are no Shirts in the Cloathiers Store—or I would direct a few to be forwarded according to your request. Colo. Blain, I am persuaded, will use every possible exertion to keep you furnished with provision: I have spoken to Colo. Wadsworth upon this subject who told me that he had written to Colo. Blain and that he had upon the first information of the damage of the provision sent a Hundred Cattle for Wyoming. The provision with General Clinton, if he should be so fortunate as ever to form a junction with you incumbered as he is, will more than replace what is damaged at Wyoming. Your dependence cannot be upon Salt provision or Hard bread. I never had an idea that it would; because the transportation, if at any rate practicable, would embarrass you as to retard your progress—and expose you to imminent risk from the length of your line of march. Besides, Salt provisions which undergo a long land transportation through a rough Country, will always be spoilt—and so will hard bread unless it is in light covered Waggons or the casks are waterproof. A quantity of both—to answer exigencies, or particular occasional purposes is certainly proper and necessary, but an expedition of the nature of the one you are engaged in cannot have a fair prospect of success where these are made the chief dependence.
        The Enemy have fallen down from Verplanks and Stoney points to philips’s, except strong Garrisons to occupy the Works. a Detachment left Rhode Island the 25 Ulto for New York.
        I yesterday received a Letter from Mr Chase at Boston in which is the following paragraph. “A Vessel has this moment arrived from France, which parted with Ten sail French Men of War off the Western Islands, bound to reinforce Count D’Estaing; likewise a Brigg, which ran away from the Cork fleet bound to New York, has arrived here.” I am Dr sir with great regard Yr Most Obedt sert
        
          Go: Washington
        
      